Citation Nr: 0119132	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  95-13 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether there was clear and unmistakable error in a rating 
decision dated in September 1962, which denied service 
connection for nervousness, denominated as mild anxiety 
reaction.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from August 1947 to June 
1949, and from August 1949 to December 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) following remand from the United States Court of 
Appeals for Veterans Claims (Court).  This appeal originates 
from a decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.  By a rating 
decision dated in December 1994, the RO determined that the 
appellant had not submitted a valid claim alleging clear and 
unmistakable error in the June 1962 rating action.  The 
appellant submitted a notice of disagreement in January 1995 
and a statement of the case was issued in March 1995.  In 
April 1995 the appellant perfected his appeal to the Board.  
In September 1996, the Board concluded that the November 1993 
Board decision which reopened and granted service connection 
for an acquired psychiatric disorder, subsumed the RO's 
September 1962 decision and as such, there was no legally 
meritorious claim of clear and unmistakable error in the RO's 
September 1962 decision.  

The appellant appealed that decision to the Court and in an 
October 1998 Memorandum Decision, the Court affirmed the 
Board's decision.  He continued his appeal to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  In February 2000, the Federal Circuit found that 
the RO's September 1962 decision was not subsumed by the 
November 1993 Board decision, vacated the decision of the 
Court and remanded the case for a determination on the merits 
of the claim of clear and unmistakable error in the September 
1962 RO decision.  In a May 2000 Order, the Court vacated the 
September 1996 decision by the Board and remanded the case to 
the Board for further proceedings consistent with the Federal 
Circuit's opinion.




REMAND

In view of the decision by the Federal Circuit and after 
careful review of the record, the Board finds that this case 
must be returned to the RO for additional action prior to 
appellate review.  

During the course of this appeal, the appellant has amended 
his arguments offered in support of his assertion that the 
September 1962 RO decision was clearly and unmistakably 
erroneous.  The appellant's original theory of entitlement 
involved the alleged failure on the part of the RO to resolve 
the perceived medical conflict in the record, thereby failing 
to comply with the duty to assist in the development of his 
claim.  However, as the appeal proceeded, the allegations of 
error evolved to the assertion that while the appellant was 
diagnosed with anxiety reaction, the RO committed error when 
they concluded that the diagnosis of an anxiety reaction was 
a constitutional or developmental disorder and not a 
disability for which VA benefits are available.  The Board 
notes that the RO has not had the opportunity to address 
these allegations.  

Although the appellant has urged the Board to find that a 
valid claim for clear and unmistakable error has been 
presented prior to returning this case to the RO, the Board 
determines that such action would now be premature, as the RO 
has not had an opportunity to adjudicate the claim (and, in 
doing so, to address the arguments advanced by and on behalf 
of the appellant, to include those in connection with his 
judicial appeals) in the first instance.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, a remand 
for this purpose is warranted.  

The Board points out to the RO that in April 1986, the Board 
denied the appellant's petition to reopen his claim for 
service connection for an acquired psychiatric disorder.  
While it appears that the merits of the appellant's claim 
were addressed in this decision, pursuant to VAOPGCPREC 14-
95, where the Board concludes that new and material evidence 
sufficient to reopen a prior, unappealed RO decision has not 
been submitted, and denies reopening, the Board's decision 
does not serve as a bar to a claim of clear and unmistakable 
error in the prior RO decision.  The VA General Counsel 
explained that in deciding whether to reopen a claim, the 
Board merely compares the evidence submitted in connection 
with reopening with the evidence previously of record to 
determine whether the newly-submitted evidence is "new and 
material."  While the Board views the new evidence in the 
context of the old, it does so for the narrow purpose of 
determining whether the new evidence is new and material for 
purposes of reopening.  The Board does not decide the merits 
of the issues raised in the claim, if it determines that 
evidence sufficient to reopen has not been submitted.  
Accordingly, the April 1986 decision by the Board does not 
serve as a bar to consideration of clear and unmistakable 
error in the RO's September 1962 decision.

The Board further notes that during the pendency of this 
appeal, there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which, among other things, redefines VA's 
obligations with respect to the duty to assist.  Although the 
applicability of this law to claims of clear and unmistakable 
error is unclear, the Board notes that the new law includes 
an enhanced notice provision to the effect that notice be 
provided to a claimant as to what is required for a claim to 
be successful, and also may require multiple notices during 
the pendency of the adjudication process.  See Holliday v. 
Principi, 14 Vet. App. 197 (2000).  Thus, the Board finds 
that, while the matter is in remand status, consideration of 
the new law in the adjudication of the appellant's claim, to 
the extent applicable, is required.

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1. The RO must provide the appellant and 
his attorney representative with the 
opportunity to submit additional 
evidence and/or argument in support of 
the claim of clear and unmistakable 
error in the September 1962 rating 
action.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2. The RO must also review the claims 
folder and ensure that all applicable 
notification required by the Veterans 
Claims Assistance Act of 2000 is 
completed. 

3. After completion of the above, the 
should adjudicate the appellant's 
claim of clear and unmistakable error 
in the September 1962 rating decision, 
taking into consideration all points 
raised in the Federal Circuit's 
decision and in this REMAND, and 
addressing all arguments submitted by 
and on behalf of the appellant, to 
include those submitted in connection 
with the judicial appeals involving 
the claim.  

4. If the benefit sought on appeal 
continue to be denied, the RO should 
furnish to the appellant and his 
attorney representative an appropriate 
supplemental statement of the case, 
and afford them the opportunity to 
provide written or other argument in 
response thereto before the claims 
file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
comply with the decision of the Federal Circuit and 
subsequent order of the Court; it is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


